In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Schechter, J.), dated May 21, 1990, which, upon a fact-finding order dated March 13, 1990, finding that he had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the fourth degree, upon his plea of guilty, adjudged him to be a juvenile delinquent, and placed him on probation for a period of one year.
Ordered that the order of disposition is affirmed, without costs or disbursements.
On November 30, 1989, a security officer at Tilden High *200School in Brooklyn observed the appellant as he was entering the school in an area that was “off limits”. Failing to recognize the youth as a student, the officer requested that he produce a school identification card. When the young man was unable to do so, the officer escorted him to the security office in order to determine whether the appellant was in fact a Tilden High School student. After the officer took the appellant by the elbow in order to guide him toward the security office, his hand made contact with an object in the appellant’s waistband which he believed to be a gun. We conclude that, under these circumstances, the officer had every right to conduct a subsequent frisk (see, People v Rasberry, 172 AD2d 293; People v Mathis, 167 AD2d 221; Matter of David B., 172 AD2d 828), which resulted in the recovery of a revolver from the appellant’s waistband. Bracken, J. P., Sullivan, Harwood and Lawrence, JJ., concur.